DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 3/12/2021, PROSECUTION IS HEREBY REOPENED.  A non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 6,381,887).
Regarding Claim 20, Williams discloses a cubic carton (fig.1) having a vertical axis and four continuous side panels (fig.1) separated from one another by fold lines (fig.1), each of the side panels having a height dimension that is substantially equal (fig.2) and a first design element (fig.3) having a shape selected from the group consisting of geometric shapes, organic shapes and abstract shapes (fig.3) disposed on each of the panels (fig.3), wherein the first design element has a major and a minor axis and the length of the major axis relative to the height dimension varies between the design elements disposed on at least three continuous side panels in that any number of images can be put on the box to utilize the effects of the lenticular features (fig.3); the lenticular features disclosed producing an image wherein rotation of the carton about the vertical axis creates an effect selected from the group consisting of morphing, motion, zooming and depth (see abstract).
The design element limitation fails to further structurally limit the apparatus claim and does not determine patentability since one of ordinary skill in the art can put any number of arbitrary shapes on a 
Regarding Claim 21, Williams does disclose wherein the major axis of each of the first design elements are substantially parallel to one another (figs.1-3). The design element limitation fails to further structurally limit the apparatus claim and does not determine patentability since one of ordinary skill in the art can put any number of arbitrary shapes on a carton. The design element limitation does not, in the very least, impart any novelty on the claimed limitation.
Regarding Claim 22, Williams discloses wherein at least three of the contiguous panels comprise a plurality of first design elements arrayed in rows (figs.1-3). The design element limitation fails to further structurally limit the apparatus claim and does not determine patentability since one of ordinary skill in the art can put any number of arbitrary shapes on a carton. The design element limitation does not, in the very least, impart any novelty on the claimed limitation.
Regarding Claim 23, Williams discloses wherein at least three of the contiguous panels comprise a plurality of first design elements (figs.1-3) and the arrangement of the first design elements on a given panel varies between at least two of the panels (see fig.3). The design element limitation fails to further structurally limit the apparatus claim and does not determine patentability since one of ordinary skill in the art can put any number of arbitrary shapes on a carton. The design element limitation does not, in the very least, impart any novelty on the claimed limitation.
Regarding Claim 24, Williams discloses wherein at least three of the contiguous panels comprise a plurality of first design elements (fig.3) and each of the plurality of first design elements are equally spaced a part from one another (fig.3). The design element limitation fails to further structurally limit the apparatus claim and does not determine patentability since one of ordinary skill in the art can put any number of arbitrary shapes on a carton. The design element limitation does not, in the very least, impart any novelty on the claimed limitation.

Regarding Claim 26, Williams discloses wherein the first, second, third and fourth panels are paperboard (carton is made of paper) and the panels are separated from one another by a fold line (figs.1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 6,381,887) in view of McDonald (US 2004/0178210).
Regarding Claim 27, Williams does not disclose a top panel having a dispensing opening.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651